                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

ROBERT COLLINS                                     CIVIL ACTION NO. 19-102-P

VERSUS                                             JUDGE FOOTE

JAMES LEBLANC, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                        ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including

written objections filed by Plaintiff, and concurring with the findings of the Magistrate

Judge under the applicable law;

       IT IS ORDERED that the motion for preliminary injunction (Doc. 2) is

DENIED.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this 6th day of

December 2019.



                                          ______________________________________
                                                ELIZABETH ERNY FOOTE
                                           UNITED STATES DISTRICT JUDGE
